For the first time in his motion for rehearing appellant criticizes certain paragraphs of the court's charge. By special provision of Art. 666, 1925 Cow. C. P. this court is not permitted to reverse a judgment unless the error appearing in the charge was calculated to injure the rights of appellant, or unless it appears from the record that appellant has not had a fair and impartial trial. Said article further provides that all objections to the charge shall be made at the time of trial. The *Page 671 
last provision of the statute was disregarded in the trial of the present case and because thereof we might be precluded from the consideration of an error pointed out at this late date, but on account of the extreme penalty assessed we have examined the paragraphs criticized in the motion and are of opinion nothing appears therein which was calculated to injure appellant's rights or which indicates that he had other than a fair and impartial trial.
In view of appellant's insistence that the evidence is insufficient to warrant a conviction with the extreme penalty assessed, we have again given careful attention to the statement of facts on file. Garcia testified that appellant and another party whom he did not know appeared at his house ostensibly for the purpose of inquiring the road to Valesquez's, and that when he (Garcia) left his house to give them directions he was assaulted and rendered unconscious; that upon regaining consciousness he sought his wife and found that she also had been assaulted, and was then unconscious; that a trunk had been removed from the house, rifled and some fifty dollars in money taken. Upon regaining consciousness the wife said two men had attacked her, one of whom was appellant. Valesquez and Garcia lived on the same ranch. Valesquez was related by marriage to Gomez, whom it was claimed was the man with appellant. The testimony given by Valesquez is unsatisfactory as was stated in our original opinion. Whether this was because of his relation to Gomez or for some other reason is conjectural. But Valesquez did testify that on the night of the murder and robbery he saw appellant and Gomez near his house and that they were riding on horses. The record does not show how far Valesquez lived from Garcia but it is shown to be on the same ranch. Appellant objects to the language in our original opinion wherein we stated that Valesquez testified that he "saw the parties about the premises of the deceased." It would perhaps have been more accurate to say that he saw them about witness' premises on the same ranch on which deceased lived. This evidence supported Garcia in so far as it located appellant and Gomez in the neighborhood of the crime. The jury was not without sufficient facts upon which to predicate the verdict and we would not be justified in setting it aside.
The appellant's motion for rehearing is overruled.
Overruled. *Page 672